Citation Nr: 1326584	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for essential hypertension, with a history of mild renal insufficiency, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus, type II, secondary to essential hypertension with a history of mild renal insufficiency.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a heart disorder.  

4.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1981.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of April 2009 and September 2009 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2009, service connection for diabetes mellitus, type II was denied.  In September 2009, an increased rating for essential hypertension with a history of mild renal insufficiency was denied.  Also, the RO determined that new and material evidence was not submitted to reopen the claim for service connection for a heart disorder.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the claims folder.  

The issues of an increased rating for essential hypertension with a history of mild renal insufficiency and service connection for a heart disorder and diabetes mellitus, type II, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Service connection was denied for a heart disorder by rating decision of August 2007.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the August 2007 notice of the denial.  

2.  Evidence received subsequent to the August 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for a heart disorder.  


CONCLUSIONS OF LAW

1.  The August 2007 RO decision which denied service connection for a heart disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

2.  Evidence submitted subsequent to the August 2007 denial of service connection for a heart disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett, 83 F.3d at 1383 ; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson, 265 F.3d at 1366.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran's claim for service connection for a heart disorder was denied by rating decision of August 2007.  In that decision, the RO found that the Veteran was not treated in service for a heart disorder and no diagnosis of a heart disorder was shown within one year of service discharge.  Moreover, the evidence of record did not show a diagnosis of a current heart disorder.  

The Veteran was notified of the denial of service connection in a letter of August 2007 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between August 2007 and August 2008, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The August 2007 rating decision therefore became final.  

The Veteran filed in May 2009 to reopen the claim for service connection for a heart disorder.  A September 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a heart disorder.  

The evidence received since the August 2007 rating decision includes internet articles, private treatment records, VA examination reports, VA outpatient treatment records, and testimony from a videoconference hearing before the undersigned VLJ in June 2011.  

The internet articles were pertinent to antihypertensive medication treatment and the development of diabetes mellitus, type II.  Although the internet articles were new because they had not been previously of record, they were not material because they did not relate to an unestablished fact that is necessary to substantiate the claim.  These articles are not new and material to reopen the claim.  

VA treatment records reflect primarily unrelated treatment and some treatment of the claimed condition.  The treatment records were primarily of ongoing treatment for diabetes mellitus, type II and hypertension.  The evidence is new because it was not previously before decisionmakers and is material as it provides a diagnosis of heart disease, which was not shown at the time of the August 2007 denial of the claim.  These records are material because they would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely the two medical opinions, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, these treatment records are new and material.  

The January 2010 VA examination report and June 2011 private medical record from D.M., MD, are new and material.  The January 2010 VA examination report indicated that the Veteran had hypertensive heart disease.  The examiner provided an opinion which indicated, in pertinent part, that it is more likely than not that the Veteran's years of hypertension are the cause of the Veteran's hypertensive heart disease.  The June 2011 private medical record indicates that the Veteran has atrial fibrillation that could be associated with hypertension.  He also had an abnormal EKG and was referred to a cardiologist.  

Additionally, the videoconference hearing of June 2011 is also new and material evidence.  The Veteran testified at the videoconference hearing that due to the severity of his service-connected hypertension, he had developed heart disease.  This statement is new as the Veteran had not previously indicated this statement before.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely the two medical opinions, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the treatment records, videoconference hearing testimony, and the two medical opinions, to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for a heart disorder, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case.  

At the outset, the issue of service connection for heart disorder has been reopened.  This issue is now to be reviewed on a de novo basis.  

The Veteran claims service connection is warranted for a heart disorder, secondary to his service-connected hypertension.  He maintains that the severity of his service-connected hypertension has caused his heart disease.  

The June 2011 private medical evidence indicates that the Veteran had an abnormal EKG and was diagnosed with atrial fibrillation, which the physician stated could be due to his service-connected hypertension.  He indicated that the Veteran was referred to a cardiologist.  Records from the cardiologist are not of record.  If the Veteran was treated by the cardiologist, those records are pertinent to the instant claim.  Those records, if they exist, should be obtained and associated with the claims folder.  

Additionally, based on the evidence of record, the Board finds that VA examination should be provided to determine the etiology of the Veteran's claimed heart disorder.  

Further, the Veteran also claims that he has diabetes mellitus, type II, secondary to his use of beta blocker medication that he was prescribed to treat his service-connected hypertension.  Additionally, his private physician also maintains the same.  In the June 2011 private medical report, the private physician also indicated that the Veteran's diabetes mellitus, type II, was complicated by his nephrology.  However, in a January 2010 VA examination report, the examiner stated that he would be resorting to mere speculation to indicate that the Veteran's diabetes mellitus, type II, was caused by beta blocker medication used to treat the Veteran's hypertension.  However, the VA examiner did not address whether the Veteran's service-connected essential hypertension, with mild renal insufficiency aggravates the Veteran's diabetes mellitus, type II.  

Because there is evidence indicating that the Veteran's diabetes mellitus, type II, was aggravated by his essential hypertension with renal insufficiency, the provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310(a)(b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

Finally, the issue of an increased rating for essential hypertension with mild renal insufficiency must be held in abeyance during the pendency of the other issues being remanded.  In this regard, this disability is presently evaluated as 20 percent disabling under hyphenated codes 7101-7507.  

Under DC 7507, the disability is to be rated according to the predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  See 38 C.F.R. § 4.115b , DC 7507.  The Veteran's service-connected essential hypertension has been rated primarily under the cardiovascular schedule since the initial rating in February 1984.  Therefore, since either the findings related to the claim of diabetes mellitus, type II, or the findings related to the claim of a heart disorder could affect the ultimate outcome of the increased rating essential hypertension claim, that claim is inextricably intertwined with the other issues on appeal, and must be held in abeyance pending the final adjudication of those two claims.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  Specifically, the RO/AMC should ascertain from the Veteran if he has been evaluated by a private cardiologist, and if so, after a release of information form has been received from the Veteran, those cardiology records, if they exist, should be obtained and associated with the claims folder.  

2.  Following completion of the above, rhe Veteran should be afforded an appropriate VA cardiology examination.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a clinically diagnosed heart disorder and/or diabetes mellitus, type II, which is of service onset manifested to a degree of 10 percent or more within one year of service discharge, is otherwise related to service, is proximately due to or the result of the Veteran's essential hypertension with mild renal insufficiency, or has been aggravated by his service-connected essential hypertension with mild renal insufficiency.  If it is determined that aggravation beyond the natural progress of the heart disorder and/or diabetes mellitus, type II exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of all of the evidence of record.  Also, address the issue of an increased rating for essential hypertension with mild renal insufficiency held in abeyance.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAB
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


